                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


JOEL CLEARY, M.D., individually and
on behalf of all others similarly situated,

                                  Plaintiff,       Case No. 4:16-cv-00061-BMM-JCL

         v.

RETIREMENT PLAN FOR
EMPLOYEES OF NORTHERN
MONTANA HOSPITAL,
ADMINISTRATIVE COMMITTEE OF
THE RETIREMENT PLAN FOR
EMPLOYEES OF NORTHERN
MONTANA HOSPITAL, DAVID
HENRY, KIM LUCKE, BONNIE
O’NEILL, and NORTHERN
MONTANA HOSPITAL,

                               Defendants.


                    STIPULATION AND ORDER AMENDING
                   SETTLEMENT STIPULATION AND ORDER

      WHEREAS, in July 2018 the Parties1 entered into a Stipulation settling the
Action, and

      WHEREAS, on July 30, 2018, the Court preliminarily approved the
Stipulation (ECF No. 147), and

      WHEREAS, after the mailing of Notice, the Parties learned that two persons
(the Additional Persons”) were inadvertently omitted from the list of Covered
Participants, and
1
    All capitalized, italicized terms herein shall, unless otherwise stated, have the
    meanings ascribed to them in the Stipulation (ECF No. 147).
                                               1
      WHEREAS, the Parties have agreed to add the Additional Persons to the list
of Covered Participants,

     NOW, THEREFORE, in consideration of the premises and the mutual
covenants set forth below, it is hereby

      STIPULATED AND AGREED, by and among the Parties to the Action,
pursuant to Paragraph 12.4 of the Stipulation, as follows:

       1.    Exhibit 1 to the Stipulation is hereby amended in the form attached
hereto as Amended Exhibit 1 (“Amended Exhibit 1”) by inserting the information
identifying the Additional Persons as numbers 210 and 211 therein.

      2.      The Parties’ shall file a Joint Motion seeking Court approval of this
Stipulation (the “Approval Motion”).

      3.     Contemporaneously with the filing of the Approval Motion, the
Parties shall file a Joint Motion for Leave to File Amended Exhibit 1 under Seal.2

       4.    This Stipulation may be executed by exchange of faxed or emailed
executed signature pages, and any signature transmitted by facsimile or email for
the purpose of executing this Stipulation shall be deemed an original signature for
purposes of this Stipulation. This Stipulation may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.

       5.     This Stipulation binds and inures to the benefit of the Parties hereto,
their assigns, heirs, administrators, executors and successors-in-interest.

      6.     Each individual executing this Stipulation on behalf of any other
Person does hereby personally represent and warrant to the other Parties that he or
she has the authority to execute this Stipulation on behalf of, and fully bind, each
Person which such individual represents or purports to represent.

IN WITNESS WHEREOF, the Parties have executed this Stipulation on the dates
set forth below.

2
    The Parties’ Joint Motion for Leave to File Exhibit 1 to the Stipulation under
    Seal (ECF No. 142) is sub judice.
                                            2
Dated the 16th day of October, 2018.


                               KELLER ROHRBACK L.L.P.

                               By: /s/ Gary A. Gotto
                                       Gary A. Gotto
                               3255 Bending Tree Ln.
                               Missoula, MT 59808
                               Tel: (406) 215-9100
                               Fax: (206) 623-3384
                               Email: ggotto@kellerrohrback.com

                               David S. Preminger (admitted pro hac vice)
                               KELLER ROHRBACK L.L.P.
                               1140 Avenue of the Americas
                               Ninth Floor
                               New York, NY 10036
                               Tel: (646) 380-6690
                               Fax: (646) 380-6692
                               dpreminger@kellerrohrback.com

                              Plaintiff’s Counsel




                                 3
       Dated the 16th day of October, 2018.


                                           By: /s/ Steven R. Milch
                                                  Steven R. Milch
                                           490 N. 31st Street, Suite 500
                                           Billings, Montana, 59103-2529
                                           Tel: (406) 252-3441
                                           Fax: (406) 252-5292
                                           smilch@crowleyfleck.com

                                          Attorneys for Defendants


SO ORDERED:          This 17th day of October, 2018.




                                CERTIFICATE OF SERVICE
         I hereby certify that on October 17, 2018, a true and correct copy of the foregoing
document was filed with the Court utilizing its CM/ECF system, which will send notice of such
filing to all counsel of record.

                                               /s/ Gary A. Gotto
                                                  Gary A. Gotto




                                              4
